NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30105

                Plaintiff-Appellee,             D.C. No. 6:17-cr-00007-SEH-1

 v.
                                                MEMORANDUM*
JEFF ALLEN TRASK,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Jeff Allen Trask appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court denied Trask’s motion because it agreed with the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
government that Trask had failed to exhaust his administrative remedies before

filing the motion. See 18 U.S.C. § 3582(c)(1)(A) (a defendant may not file a

compassionate release motion in the district court until “after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier”).

Trask does not dispute that he failed to exhaust his administrative remedies, but

asserts that the district court should have excused his failure for equitable reasons.

Trask’s argument is foreclosed. See United States v. Keller, 2 F.4th 1278, 1282

(9th Cir. 2021) (district court may not excuse a defendant’s failure to exhaust if the

government has raised a timely exhaustion objection because “§ 3582(c)(1)(A)’s

administrative exhaustion requirement is mandatory and must be enforced when

properly raised by the government”).

      Insofar as Trask contends that the district court erred by denying his motion

for bail pending appeal, his argument is now moot.

      AFFIRMED.




                                           2                                    20-30105